 CHICAGO MASTER MATTRESS CO.James Hoomaian d/b/a Chicago Master Mattress andFurniture Company and Local 365, Central StatesJoint Board,Amalgamated Clothing Workers ofAmerica,AFL-CIO. Case 7-CA-8788April 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDKENNEDYOn December 23, 1971,' Trial Examiner Lloyd S.Greenidge issued the attached Decision in this pro-ceeding. Thereafter, the Respondent, Charging Party,and General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions' and to adopt hisrecommended Order,4 as modified herein.The Trial Examiner found, and the record reveals,that on June 21 James Hoomaian saw Michael Smithpicketing alone; rushed up and rebuked him for en-gaging in this activity, which Hoomaian apparentlyregarded as a betrayal of confidence; and thereupondischarged him for that activity. The Trial Examinerfurther concluded, however, that Hoomaian rescind-ed the discharge. Both the General Counsel and theUnion assert that the record does not support thisfactual finding. We find merit in these exceptions. Theonly testimony concerning the alleged rescission re-fers to a conversation between Michael Smith andHoomaian, in which the speaker said that "your placeis in the store andour place is on the street.You belongin the store." (Emphasis supplied.) The Trial Examin-er found that the speaker was Hoomaian, and that thewords "your place is in the store" evidence an intentto rescind the discharge. But both the remarks them-selves and the context militate against this conclusion.The speaker is said to have addressed the person spo-ken to as "Jim." Surely Hoomaian would not haveaddressedMichaelSmith as "Jim." Nor would he saythat his own (Respondent's) place was "on the street."It thus seems clear to us that the words were those ofSmith, not Hoomaian, which, of course, leaves therecord devoid of any evidence that the discharge wasrescinded.We therefore find that Respondent violated Section8(a)(3) and (1) of the Act by discharging MichaelSmith for engaging in protected union activity. Ac-579cordingly, we shall order that the Respondent ceaseand desist therefrom and, since Smith was on strike atthe time of his discharge, offer him reinstatementupon application, as set forth in our Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner as modified herein andorders that Respondent, James Hoomaian d/b/a Chi-cago Master Mattress and Furniture Company, hisagents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order,as herein modified:1. Insert the following as paragraph 2(c), and relet-ter the present paragraph 2(c) and subsequent para-graphs accordingly:"(c) Upon their application offer to its striking em-ployees, includingMichael Smith, reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, any employeeshired to replace striking employees, and make each ofthem whole in the manner set forth in `The Remedy'section of the Trial Examiner's Decision, for any lossof earnings suffered as a result of the failure to rein-state him within 5 days after the application to returnto work."2.Substitute the attached notice for the TrialExaminer's notice.1All dates hereinafter refer to 1971.2 In adopting the Trial Examiner'sDecision,we note the following inad-vertent errors which do not affect our conclusions herein. The record revealsthat Bernard Firestone spoke to James Hoomaian on June 18 rather thanJune 19,and that the picket line assault on Michael Smith by James Hoomai-an took place in July 1971 rather than on June 21.3We need not pass upon the General Counsel's contention thatRespondent's refusal to lend money to employees Harrison Sumpter andMichael Smith constituted violation of Section 8(a)(1) additional to thosefoundby the TrialExaminer,since, in any event, this finding would bemerely cumulative and would not affect our Order herein.° Although the Trial Examiner found the June 19 strike to be an unfairlabor practice strike, he did not order that all striking employees be reinstatedupon an unconditional offer to return to workWe shall amend his recom-mended Order accordinglyAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Henry Kelly and HarrisonSumpter immediateand fullreinstatement to196 NLRB No. 99 580DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, and WE WILL make each of them wholefor any loss of earnings he may have suffered asa resultof our discrimination against him.WE WILL upon their application offer to ourstriking employees, including Michael Smith, re-instatementto their former or substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, dismiss-ing, if necessary, any employees hired to replacestriking employees, and WE WILL make each em-ployee whole for any loss ofearningssuffered asa result of our failure to reinstate the employeewithin 5 days after his application to return towork.WE WILL NOT coercively interrogate our em-ployees concerning their own and other employ-ees' unionactivities and sympathies.WE WILL NOT threaten our employees with dis-charge because of their activities on behalf ofLocal 365, Central States Joint Board, Amalgam-ated Clothing Workers of America, AFL-CIO,or any other labor organization.WE WILL NOT threaten our employees that ifthey joined or continued to belong to the Unionthey would jeopardize their jobs and it mightresultin the shutdown of our Highland Parkplants.WE WILL NOT refuse tograntour employeesloans becauseof their support of the Union.WE WILL NOT poll our employees privatelyabout their union sympathies.WE WILL NOT poll our employees without givingthem assurances againstreprisal.WE WILL NOT tell employees engaged in protect-ed concerted activity that they would not be per-mitted to return to work.WE WILL NOT verbally abuse employees en-gaged in protected concerted activity by castingracial slurs atthem, and WE WILL NOT physicallyassaultemployees while they are soengaged.WE WILL NOT discharge or otherwise discrim-inateagainst employees in regard to hire or te-nure of employment or any other condition ofemploymentfor engagingin concerted activityprotected by Section 7 of the Act.WE WILL NOTdiscouragemembership in theUnion or any other labor organization of ouremployees by discharging or otherwise discrim-inating againstthem in regard to hire, tenure, orany other condition of employment.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexerciseof their right to join or assist a union, tobargain collectively through representatives oftheir own choosing, and to engage in other con-certed activities for the purposes of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities.All our employees are free to become or remain, orrefrain from becoming or remaining, members of anylabor organization.DatedByJAMES HOOMAIAN d/b/aCHICAGO MASTER MATTRESSAND FURNITURE COMPANY(Employer)(Representative)(Title)We will notify immediately Henry Kelly and Harri-son Sumpter, if presently serving in the Armed Forcesof the United States, of their right to full rein-statement, upon application after discharge from theArmed Forces, in accordance with the SelectiveService Act and the Universal Military Training andService Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard, Detroit, Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYD S.GREENIDGE,Trial Examiner: This proceedingwas heard before me at Detroit, Michigan, on October 28and 29, 1971,1 on the complaint of the General Counsel,issued August 10, 1971,2 as amended at the hearing;and theanswer of James Hoomaian d/b/a Chicago Master Mat-tress and Furniture Company, herein called the Respondentor the Employer. The complaintalleges violations of Sec-tions 8(a)(3) and (1) and 2(6) and(7) of the National LaborRelations Act, as amended, herein called the Act. A briefwas received from the Respondent but neither the GeneralCounsel nor the Union filed a brief.Upon the entire record,3 and from my observation of thedemeanor of the witnesses, and after due consideration ofThe complaint is based on original and amended chargesfiled by Local365, Central States Joint Board,Amalgamated Clothing Workers of Amen-ca,AFL-CIO, herein calledthe Union,on June 21 and August2, 1971,respectively, copies of which wereduly servedon the Respondent by reg-istered mail on June 22 and August3, 1971.2Unless otherwise noted,all dates mentioned herein refer to 1971.3The transcript is hereby corrected. CHICAGO MASTER MATTRESS CO.the brief filed by the Respondent, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THERESPONDENTIt is undisputed that the Respondent is an individualproprietorship of James Hoomaian, doing business underthe trade name and style of Chicago Master Mattress andFurniture Company. The Respondent, for sometime ast,hasmaintained its principal office and plant at 13324Woodward Avenue ° and another plant at 14006 HamiltonAvenue, both in Highland Park, Michigan, where it hadengaged in the manufacture, sale, and distribution of mat-tresses, furniture, and related products. In the conduct of itsbusiness during the calendar year ending December 31,1970, the Respondent realized gross revenue in excess of$500,000. During the same period, the Respondent, in thecourse of its business,purchased and received goods andmaterials valued in excess of $50,000 transported directly tothe said plants from sources located outside the State ofMichigan.It is therefore found, upon the basis of the foregoing andupon the entire record,that,at all times material,Respon-dent has been an employer engaged in commerce and inoperations affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 365, CentralStatesJointBoard,AmalgamatedClothing Workers of America, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IssuesThe principal issues raised by the complaint and answer,and litigated at the hearing,are whether the Respondent: (1)engaged in conduct constitutinginterference,restraint, andcoercion,violative of Section 9(a)(1) of the Act, by JamesHoomaian(a) on or about June 11,warning an employeenot to sign a card for the Union and threatening to dis-charge employees if they engaged in activity on behalf of theUnion;or (b) on or about June 16,contrary to prior prac-tice,refusingto make a loan to an employee and threateningemployees that no loans will be granted because of theiractivities on behalf of the Union;or (c) at various timesbetween April 30 and June 18 interrogating employees con-cerning their own and other employees union membership,sympathies,or activities;or (d) on or about June 18 threat-ening to close its plants if the Union became the collective-bargaining representative of the employees,polling employ-ees concerning their union membership and sympathies,threatening employees by first announcing that they weredischarged then rescinding the announcement without giving assurances that the employees were not to be subse-quently discharged;or (f) on or about June 21 directingverbal abuse at and assaulting an employee while he waspicketing Respondent'sWoodward Avenue plant on behalfof the Union and in protest against the alleged discriminato-ry discharge of other employees; or (2) whether the dis-charge of Henry Kelly, Harrison Sumpter,and Roger B.Deshazor on June 18 and Michael Smith on June 21, andthe Respondent's failure and refusal thereafter to reinstate4 The facility with which we are primarily concerned.581them, was discriminatorily motivated and thus violative ofSection 8(a)(3) and (1) of the Act. Respondent, by answer,denied thecommissionof any unfair labor practice.B. PrologueThe testimony of witnesses on both sides is confused andunclear relative to the inception and extent of union activi-ties among the employees and, more particularly, relative tothe dates of many material events.However,from doc-umentary proof and credited testimony the story of theemergence of the Union's effort appears as related below.A petition for an election in Case?-RC -10654 was filedby the Union on June 21, reflecting an estimated total num-ber of employees in the unit as 15.Itwas followed by aStipulation for Certification Upon Consent Election en-tered into by the Employer and the Union on August 25,and then by an election on September 23. A tally of ballotsshows that of approximately 16 eligible voters,7 cast ballotsfor the Union, 3 against,and 6 were challenged.A revisedtally of ballots distributes the challenged ballots evenly be-tween proponents and opponents of the Union.Over a period of 2 or 3 years,the Union has made anumber of abortive attempts at organizing the Respondent'semployees. The alleged discharge of Kelly,Sumpter,Desha-zor, and Smith occurred in the context of a renewed effortby the Union, initiated in late May 1971, to become theexclusive bargaining representative of the employees. Aboutthat time,organizers approached employees at the plantsand requested that they sign union authorization cards. Kel-ly, Sumpter,and Smith signed such cards on June 10, 11,and 14, respectively.Deciding that the time was ripe topresent a demand for recognition,Bernard Firestone, Re-gional Counsel for the Union,advised the Respondent, byletter dated June 15, that a majority of its employees hadselected the Union as their bargaining agent and requesteda meeting to demonstrate the Union's card majority. OnJune 17, the Respondent terminated the employment ofKelly and Sumpter in each instance allegedly for failure tomeet production standards.The following day Respondentdischarged Deshazor and also polled its employees on thequestion of whether they favored a union.According to the credited account of Firestone, on Sat-urday June 19, after receiving complaints from Kelly andSumpter about their discharge,he initiated two telephonecalls to Hoomaian.In the first, Firestone inquired whetherHoomaian had received the Union's letter of June 15 andwhether he had discharged any of the employees. Re-sponding Hoomaian acknowledged receipt of the letter onTune 16,requested that the meeting be deferred because hislawyer was out of town,and asserted that he had laid off,not discharged, a few employees.In the second,Firestoneoffered to send Union Agents Robert Lee and Jackie Brownto meet with Hoomaian.-This time,again according to Fire-stone,Hoomaian voiced no objections to a meeting butinsisted that it take place at the plant.The demand wasrejected by Firestone for the stated reason that he would notpermit Hoomaian to set the details of a meeting.Firestonethen suggested that employees attend the meeting.Hoomai-an answered in the negative.5The same day,June 19, theUnion established picket lines at Respondent's plants pro-testing the terminations.The following Monday,June 21,Michael Smith joined5At one point,Hoomaian testified that the first call was received on June17, the second on June 18. Later, however, he averred that the Union's letterand the first call were received the same day,June 16. In view of the vacilla-tion and self-contradiction,Ido not accept Hoomaian's testimony withrespect to the dates of the telephones calls. 582DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe pickets at the Woodward Avenue plant.Sometime thatday, Hoomaian told Smith outside the plant that he couldnot return to work and, soon thereafter,physically assaultedhim. Picketing continued until the day before the election.In the interim and about 3 weeks after the commencementof the picketing,the Hamilton Avenue plant was burned tothe ground and, on or about September 15, the WoodwardAvenueplant suffered a like fate.In this connection,itmustbe noted that,at various times between April 1968 andChristmas 1970, the second floor of the Hamilton Avenueplant and a two-family house and cottage owned by Hoom-aian were also destroyed by fire.Except for the cottagewhere the loss was attributed to faulty electrical wiring, thecause, or causes,of such fires has apparently not been de-termined.Despite the fires,Respondent is still conductingretail operations at the Woodward Avenue plant on a limit-ed scale below ground level.The Respondent's reaction to the organizing efforts of itsemployees is best exemplified by testimony of HoomaianthatFirestone's requests for a meeting were expressed in"very belligerent tone[s]"which left him(Hoomaian),a for-mer boxer,"in a state of shock."6Shortly after the start ofthe renewed campaign and before receipt of the Union'sletter,Hoomaian told Michael Smith,according to creditedand uncontroverted testimony of Smith,that he believedKelly and Sumpter were responsible for the campaign andthat he would get rid of them by claiming they were notproducing.While Kelly and Sumpter were suspected ofbeing the prime movers in the campaign,Hoomaian's suspi-cions did not stop with them as he admittedly questionedpractically all of the employees concerning their union in-terest and activity.These statements and acts must be keptin mind in determining the basic issues to which I now turn.C. Interference,Restraint, andCoercionThe complaint alleges,and the answer denies,that, dur-ing the periodApril 30through June 21,the Respondentcommitted approximately 15 violations of Section 8(a)(1),many repetitious in nature.I find,and summarize below, anumber of such violations which findings rest for the mostpart on undenied testimony. The findings are set forthchronologically as follows:On or about June 14,Hoomaian interrogated"just abouteveryempployee"as to whether he had signed a card for theUnion.Michael Smith had signed a card but denied havingdone so. After this Hoomaian told Smith that he believedHenryKelly,and Harrison Sumpter were behind theUnion's campaign and declared that he would get rid ofthem. Asked how he would accomplish this, Hoomaian ex-plained he would charge that they were not producing.It is undisputed that, for the past 2 years, Hoomaian hadmade it a practice to grant small loans to employees. Thus,Sumpter testified that, sometime between November 1969and March 1971 while he was in prison,Hoomaian hadloaned him$300 and after he returned to work inApril 1971had advanced him another$20.Kelly related that he hadborrowed money from Hoomaian in amounts ranging from$5 to $10 two or three times a week.On June 16, in accord-ance with prior practice,Kelly asked Hoomaian for a loanof $5. In response,Hoomaian told Kelly to get the moneyfrom the Union's shop steward,a nonexisting official.Near the end of the workday on or about June 17, Hoom-6 Hoomaian disclaimed any fear of physical harm from a meeting withrepresentatives of the Union but did not adequately explain why the requestfor, and prospect of, such a meeting was shocking to himaian approached Mark Smith 7 and David Beatty and ad-vised that he was going to lay them off because of a lack ofwork.He then asked if they had signed cards for the Union.Beatty replied that he had not; Smith acknowledged that hehad but asserted he was not interested in the Union. Then,turning to Michael Smith,Hoomaian declared"If you willbe responsible for these gentlemen...they can come towork tomorrow."Elaborating Hoomaian stated,accordingto the credited account of Michael Smith,that to "be re-sponsible"meant to see that his brother and Beatty"didn'tsign...union card[s]."On or about June 18, Hoomaian told Roger Deshazorthat "they [the employees]are trying to get a union in here,"that he could not afford a union^^ and' might have to closeup and go out of business ... .On or about June 18, Hoomaian queried Charles Dicker-son, in the presence of George Eldridge,as to who hadstarted the Union's organizing campaign.On June 18, Hoomaian asked over the intercommunica-tion system if "someone wanted a union?"There was noresponse so Hoomaian said "Let's find out."He then in-structed Joseph Stribling,the assistant cutter,to constructa ballot by stencilling on small pieces of paper the follow-ing: I am in favor of a UnionI am not in favor of a unionThis done,Hoomaian directed Stribling to distribute theballots among the employees.After voting,the employeesdeposited their ballots in a box Stribling carried.The ballotswere then opened and counted by Hoomaian in the pres-ence of Dickerson and Eldridge. The latter worked at theHamilton Avenue plant but,on the day in question, hadgone to the Woodward Avenue plant to pick up theirchecks.It is clear that Dickerson and Eldridge were notauthorized employee observers.According to one accountof Hoomaian,the vote was nine against the Union and twoin favor of the Union.In the end, Hoomaian announced theresults over the intercom and, at the same time, expressedthanks for employee support of the Employer.8In addition to the foregoing incidents,there is anotheralleged violation of Section 8(a)(1) which is considered be-low in connection with the alleged discharge of MichaelSmith.Upon the facts heretofore detailed,I find that Respon-dent interfered with,restrained,and coerced its employeesin the exercise of their rights guaranteed by Section 7 of theAct, and thereby violated Section 8(a)(1) of the Act, by thefollowing conduct of James Hoomaian:1.The admitted interrogation of employees on or aboutJune 14, concerning their union activities and the interroga-tion of employee Charles Dickerson on June 18 as to whohad started the union campaign.The interrogation was notfor the purpose of ascertaining whether the Respondent wasunder a legal duty to deal with the Union,but for the7Michael's brother6The findings of fact with regard to the interference allegation are basedon a synthesis of the creditedtestimonyof Michaeland Mark Smith, Kelly,Deshazor, and Beatty, as corroboratedin part byadmissions of Hoomaian.Testimony of thelatter in conflict with the findings is not credited.Hoomaian's version of his discussionwithone ofthe Smithsabout beingresponsible for his brother and Beatty is confusing.Thus,Hoomaian testifiedthat he instructed Mark,whom he believed was likely tohurthim, to see thathis brother and Beatty did not"horse around" Thereis no evidence, howev-er, that any of the employees concerned was being inattentive to his dutiesat the time in questionFinally,I am convinced from close observation ofthe demeanor of Hoomaian that he is a contentious and outspoken individualwho was disposedto expresshis viewsand engagein activity in an open,aggressive,and defiant manner, in the termsfound above anddisclosedbelow. CHICAGO MASTER MATTRESS CO.purpose of chilling the efforts of the employees to bargainthrough a representative of their own choosing9That theemployees so regard it is demonstrated by the fact thatemployee Michael Smith denied signing a union card al-though he had theretofore done so and by the further factthat employee Mark Smith expressed disinterest in the Un-ion after admitting to Hoomaian that he had signed a unioncard.102. The threat to Michael Smith on June 14 that employeesHenry Kelly and Harrison Sumpter would be dischargedbecause Hoomaian suspected that they were responsible forthe organizing effort of the Union.3. The statement to Kelly on June 16 that he (Hoomaian)would not advance a loan together with the suggestion thatKelly apply to the "shop steward"for the loan.By deviatingfrom its customary employee loanpolicy,Respondentsought to retaliate against Kelly for his union activity.ll4.The announcement to employees Mark Smith andDavid Beatty on June 17 that they were laid off,the simulta-neous inquiry as to whether they had signed cards for theUnion, and finally the rescission of the announcement oncondition that Michael Smith agree to see that his brotherand Beatty did not sign union cards.The announcementand its rescission were threats to the employees'job tenurefor engaging in concerted activities protected by the Act.The interrogation of Mark Smith and Beatty concerningtheir union activities was an additional violation of Section8(a)(1).5.On June 18, the polling of employees regarding theirunion sympathies without conforming to the criteria setforth inStruksnes Construction Co.,165 NLRB 1062. Thus,there is no indication in the record of any assurances againstreprisal.Accordingly,in view of the foregoing,the fact thatballots of the poll were privately tallied by Hoomaian in theabsence of any authorized employee representative and,considering too the unfair labor practices engaged in by theRespondent detailed above and below,I find that the poll-ing of the employees in the circumstances here present inter-fered with their Section 7 rights in violation of Section8(a)(1).126.The remarks to employee Roger Deshazor that theemployees were trying to organize,that he could not afforda union and might have to shut down and go out of business.The SupremeCourt has held that an employer"may evenmake a prediction as to the precise effects he believes union-ization will have on his company.In such a case,however,the prediction must be carefullphrased on the basis ofobjective fact to convey an employer'sbelief as to de-monstrably probable consequences beyond his control or toconvey a management decision already arrived at to closethe plant in case of unionization."13 I am persuaded that theaforesaid remarks of Hoomaian do not meet this test. Tostart with,there was no mention of any actual managementdecision to close the plants in the event of unionization.Secondly,there is no showing that the remarks were predi-cated upon Respondent'sknown inability to meet theUnion's economic demands.In truth,it is apparent that nowage or other economic proposal had been presented by theUnion.Accordingly,I find that,by these remarks to Desha-zor,Hoomaian impliedly threatened economic reprisal inthe form of plant closure to be taken solely on Respondent's9 SeeJohnnie's Poultry Company,146 NLRB 770, 775,Blue Flash Express,Inc.109 NLRB 591.Il{SeeBourneCo. v. N.L.R.B,332 F.2d 47 (C A. 2).11 SeePoughkeepsie Newspapers, Inc.,177 NLRB No. 125.12Struksnes Construction Co, Inc., supra;Blue Flash Express, Inc., supra.13N.L R.B. v. Gissel Packing Company, Inc., et al.,395 U. S. 575.volition.14583D. Discrimination in Regard to Hireand Tenure of Employment1.Roger DeshazorDeshazor commenced working for the Respondent inMay 1971 as a stockman. His employment was terminatedon June 18.According to Hoomaian, on or about Friday, June 4,Deshazor announced that he was leaving to get married andwould not return until about June 14. To this, Hoomaiansaid "Fine, go ahead."15 In Deshazor's version he was on thejob during the week of June 7. On June 11, again accordingto Deshazor, he told Hoomaian that he would be marriedon June 14 or 15 and left about noon that day (June 11) topurchase some clothing for the occasion. Admittedly, De-shazor did not inform Hoomaian that he would be absentfrom work the following week.16Deshazor returned to the plant on June 18. First he re-ported that he did not get married and then declared thathe was ready to go to work. In reply, as already noted,Hoomaian told Deshazor that the employees were trying tobring a union into the plants, that he could not afford aunion and might have to close down. This was the onlyconversation Deshazor had with Hoomaian with respect tothe Union. Thereafter, Hoomaian advised Deshazor to takea week off and handed him a check. Across the face of thecheck were written the words "final check."Despite the admission of an unauthorized absence fromJune 14 to 17, the General Counsel contends that Deshazorwas discriminatorily discharged when he returned to workon June 18. Respondent, on the other hand, contends thatDeshazor quit his employment on June 14.At one point, Deshazor testified that he "joined [the Un-ion] on the 21st of June," at another that he signed a unioncard "the first part of June." The card was not introducedin evidence and, in view of the apparent contradiction, Icannot accept Deshazor's naked assertion. Thus, I find noevidence of union activity prior to the termination. More-over, assuming Deshazor signed a union card in early June,the record stands barren of knowledge of Deshazor's unionactivity on the part of the Respondent at the time of thetermination. Accordingly, for the reasons set forth above, Iconclude that there is no credible evidence to support afinding that the Respondent was discriminatorily motivatedin effectuating the termination of Deshazor. I shall there-fore dismiss the allegations of the complaint related thereto.2.Henry KellyKelly, at the time of the events in question, had workedirregularly for the Respondent for about 1 year and 11months beginning about August 1969. He voluntarily termi-nated his employment in September 1969 and again inMarch 1971. He last returned to work for the Respondentin April 1971 and continued in its employ until his dischargeon June 17.Kelly's work location was on the third floor of the Wood-14 SeeN.L R B v. Gissel Packing Company, Inc, supraSee alsoJames A.Pearson,et al.d/b/a Crystal Lake Broom Works,159 NLRB 429, 435, andcases cited therein.15An extractof the timerecords shows thatDeshazor last worked on June4 for a period of approximately 5 hours.16 I deemit unnecessary to resolve the conflict in testimony as towhetherthe June 14-17 absencewas a continuation of an earlier absence beginningJune 7because, consideringthe evidencein the posture most favorable toDeshazor,it is clearthat a violation of the Acthas not been established. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDward Avenue plant and, during the entire period of hisemployment, was assigned the job of building mattresses.This included covering springs in frames with one or twolayers of cotton, putting covers on, and making borders toencirclemattresses.Kelly testified that Hoomaian nevercomplained about his work until about June 14 when headvised that,unlessKelly made 35 pieces (mattresses) eachday, he (Hoomaian) would have to let him go; and also, forthe first time,instructedKelly to keep a daily record of hisproduction on slips supplied by Hoomaian and, pursuant toset requirements,to indicate thereon the number and typeof mattresses built each day.11 Continuing Kelly relatedthat, from June 14 to 16, he built on an average of 35 to 45pieces per day and, in addition, constructed special ordermattresses,cut down springs and mattresses to special sizes,and loaded and unloaded trucks.The reports which Kelly and Sumpter made to Respon-dent,in compliance with Hoomaian's instructions,disclosethe following regarding mattresses built by them from June14 to 17:18DateEmployeeUnitsJune 14Kelly & Sumpter62Sumpter15June 15notidentified35June 16Kelly39Sumpter24 19June 17Kelly35Sumpterabout 26Kelly signed a union card on June 10. About 3:30 p.m.,Thursday,June 17,Kelly and Sumpter were summoned tothe office where Hoomaian first advised Kelly that he wasterminated,paid him to that time and handed him a noticesigned by loomaian which stated:As we agreed earlier this week that if you could notmeet our production standards,Iwould have to ternu-nate your employment with us.According to our records as we have kept this weekon merchandise which you have built,Iam sorry toterminate your employment with us.Possibly, at a future date, when I can work out adifferent production schedule, I would be glad to dis-cuss this with you.In the end,Hoomaian promised to call Kelly within a weekto see if something could be worked out but,as of the dateof the hearing,Kelly had not been recalled.19On the basis of the findings heretofore made as toHoomaian's threat on June 14 to discharge Kelly andSumpter because of a suspicion of union activities claiminggpoor production as an excuse and his statement to Kellydays later rejecting a loan request and suggesting that Kellyobtain the money from the Union's shop steward,I find thatHoomaian knew or suspected Kelly and Sumpter of unionactivities prior to their discharge on June 17. Further, it is17As will hereinafter appear Sumpter was also instructed to file like re-ports.Although not clearly articulated,it appears from Hoomaian's testimo-ny that Kelly and Sumpter were expected to assemble a total of 70 mattressesper day.is See Resp.Exh. 2b through t19The above facts are found on credited testimony of Kelly and documen-tary proof. Hoomaian testified that Kelly's performance did not satisfy hisproduction requirement but, for reasons already stated and expanded onbelow,Ido not credit Hoomaian's testimony.not without significance that Kelly was terminated a daybefore payday. Finally, Respondent's union animus is am-ply established by the violations of Section 8(a)(1) here-toforedetailed.With the above evidence the GeneralCounsel has proved a strongprima faciecase of a typicaldiscriminatory discharge.Respondent's defense to the allegation is that Kelly wasselected for termination because of a poor production rec-ord.According to Hoomaian, about June 3, he becameconvinced that Kelly and Sumpter were not producing atacceptable levels and, at that time, notified each that hisemployment would be terminated if his performance didnot improve within 2 weeks 20 As stated, Kelly readily con-ceded receipt of a warning on June 14, for the first time.Initially,Hoomaian averred that about the time of thealleged 2-week notice, later changed by Hoomaian to June12, he began to keep a daily record of the production ofKelly and Sumpter and that at the end of the period a tallyof information from the records showed that they were stillnot producingg. The records were not offered by the Respon-dent,21 and the failure to do so supports the inference thatsuch records, if in fact maintained and produced, would notsupport the Respondent's case. As the Supreme Court saidinInterstate Circuit, Inc. v. United States,306 U.S. 208, 226:The production of weak evidence when strong is avail-able can lead only to the conclusion that the strongwould have been adverse.Hoomaian's complaint about Kelly's production is atodds with other testimony of Hoomaian as he later ac-knowledged that Kelly had "a small problem" when stock-boys David Beatty and Mark Smith were not present toassist him. On such occasions, which were frequentas Beat-ty and Smith had other duties including those of truckdriverand janitor, Kelly traversed a distance of from 150 to 200feet to secure stock for the mattresses he was building andwalked an additional 16 feet to Sumpter's work station todeliver themattressesfor taping. Hoomaian further con-tended that not one day did Kelly meet his requirement.Kelly's production records, offered by the Respondent, be-lie the contention for they show compliance with the re-quirement on June 16 and 17, and also indicate that on JuneI4 Kelly averaged about 31 pieces. 22 As to June 15, theidentity of the employee or employees concerned is notrevealed. Hoomaian testified that the record for that dayreflects the total production of Kelly and Sumpter whichwas 35 pieces. In this regard, Sumpter related, credibly andwithout contradiction, that there were no instructions fromHoomaian to record, and the men did not record many jobsassigned by Hoomaian during the workday, for example,construction of baby mattresses and bases for box springs.It is patent, and I find, that the records maintained by Kellyand Sumpter are incomplete and thus do not accuratelyreveal the total work performance of these employees attimes material.Hoomaian testified that he began a search for expe-rienced workers to replace Kelly and Sumpter about thetime he gave each a notice of termination. The search wasconsummated shortly thereafter when the Respondent en-gaged Dennis Terry and one Jesse, a buildup man and taper,respectively, to work nights temporarily and eventually toreplace Kelly and Sumpter. They were not hired as replace-ments, however, because they were union men and allegedly20 In view of the frequency that Hoomaian's testimony was impeached bypriorinconsistent statements, I do not credit this testimonyof Hoomatan.21The only records introducedwere those maintainedby the alleged discri-minatees.See Resp.Exh. 2 b through I.22 Dividing the combined totalof 62 pieces evenly betweenKelly andSumpter CHICAGO MASTER MATTRESS CO.had refused to cross the picket line, according to Hoomaian.Hoomaian also recounted that Terry was 'a fly-by-night"and an "unreliable worker." In view of the concession,Hoomaian did not explain, and it is difficult to understand,why he would have considered engaging such a person asa replacement for an employee who, in his eyes, was alsounreliable insofar as compliance with his production stan-dards was concerned. Kelly was discharged on Thursday,June 17, picketing began the following Saturday, yet Terrywas not hired the intervening Friday.It is clear that the discharge of Kelly was precipitous,hurried, and summary for the reason that it was made with-out an actual replacement in sight. Further, there can be noquestion that the decision to discharge had its impetus insome momentous event such as the receipt the day beforeof the Union's letter which appeared to confirmHoomaian's suspicions about Kelly's role in the resurgenceof the union effort and thus provided an opportunity toimplement the threat of June 14 on the stated pretext ofpoor work performance. In the light of Hoomaian's subse-quent reaction to Firestone's telephonic requests for a meet-ing, the Union's letter was just such an event as would havetriggered the discharge of Kelly.In sum, rejecting the defense, I am convinced, and there-fore find, that the Respondent discharged Henry Kelly be-cause of his known or suspected membership in andactivities on behalf of the union in violation of Section8(a)(3) and (1) of the Act. Moreover,assumingthe dischargewas based in part on grounds of Kelly's alleged unsatisfac-tory performance,the resultwould be thesame as I findfurther and conclude that the discharge was motivated atleast in substantial part by his union activities.233.Harrison SumpterSumpter came to Respondent's employ in 1962 as ataper, was laid off for 6 months on one occasion,and wasincarcerated from November 1969 to about March 1971. Hereturned to work for the Respondent in April 1971 and, atthe time, received a 25-cent-per-hour wage increase.As shown above, beginning on or about June 14, Hoom-aian gave Sumpter and Kelly a slip of paper with instruc-tions to record thereon their work records for the day. Theslips contained notations by Hoomaian as to the numberand typesofmattressesthe employees were expected toassemble.About 3:30 p.m. on June 17 Hoomaian called Sumpterand Kelly to the office. Following the interview with Kelly,Sumpter entered and without ceremony Hoomaian handedhim a check, a notice, told him to have fun and shook hishand. The notice read:As we have had many problems in the past 3 weeks,your work has not been up to satisfactory standards.This past week, according to our record is proof-positive evidence that you are not fulfilling your obliga-tion to our Company.I have advised you last Friday, if this was to contin-ue, I would have to terminate your employment withus, and as of this date, your employment is terminated.Sumpter testified credibly that at no time during his te-nure with Respondent was his performance ever criticizedand that he was never told prior to the moment of hisdischarge that a failure to make 35 pieces per day might leadto his termination.23N.L.R.B. v. Great Eastern Color LithographicCorp.,309 F.2d 352, 355(C.A. 2), enfg.133 NLRB 911, cert.denied 373 U.S. 950;N.L.R.B.v.WhitinMachine Works,204 F.2d 883(C.A. 1).585On June 11, Sumpter signed a card for the Union and, aspreviously stated,3 days later Hoomaian told MichaelSmith that he suspected Sumpter and Kelly of union activi-ties and threatened to discharge them on the pretext thattheir performances was not satisfactory.I find the discharge of Sum ter was discriminatorily mo-tivated and thus a violation of Section 8(a)(3) and(1) of theAct. The facts demonstrate that Sumpter was a participantin efforts of the Union to organize the plants.That theRespondent was aware of the union activity among its em-ployees and attempted to pinpoint those responsible for itisamply shown by the interrogation of the employees.Hoomaian's statements to Michael Smith on June 4 illus-trate that he was satisfied in his own mind that responsibili-ty for the resurgence of the union effort lay with Sumpterand Kelly.That conversation with Smith also illustrates thatHoomaian was determined to take action against them byway of discharge.Respondent argues,however, thatSumpter'swork performance was deficient.The argumenthere is essentially the same as that presented and consideredabove in connection with the discharge of Kelly and, for allthe reasons heretofore detailed,I find it lacking in merit. Anadditional contention is made in this instance to which Inow refer.It is the position of Respondent that Sumpter has nevermade 35 pieces per day and,therefore,has always beenvulnerable to discharge.It is true that,except for June 14,when he averaged approximately 46 units, Sumpter did notsatisfy Hoomaian'sproduction requirement on any day be-tween June 14 and 17.However,the fact which Respondentnow contends led to Sumpter's termination was known toit from the inception of his employment in 1962,yet therewas no warning to Sumpter of the impending termination.Indeed,Hoomaian testified that he "needed the boys" be-cause "they were good men."In regard to Sumpter's work record over the years, Hoom-aian related that,before Sumpter left Respondent's employin November 1969,he made only 15 pieces per day, andfurther that,as late as the spring of 1971, he was satisfiedwith Sumpter'sproduction of 15 pieces even though heknew Sumpter could do better.On these facts,Imust findand conclude that Sumpter's termination was discriminato-rilymotivated,and that the alleged unsatisfactory perfor-mance was a mere pretext seized upon in an effort toobscure the true motive.Accordingly,even assuming that interminating Sumpter Respondent was, in part, motivated byvalid business or economic considerations,the terminationwas nonetheless a violation of Section 8(a)(3) of the Actbecause it was motivated at least in substantial part, as Ihave found, by Sumpter's union activity.4.Michael SmithSmith started to work for the Respondent in 1962 at age9 as a delivery boy, later as a truckdriver and box springmaker.During his employment history with the Respondenthe quit at one time for a period of 3 or 4 weeks. As previous-ly indicated, on June 14, Smith signed a card for the Unionand, the same day, was interrogated by Hoomaian about hisunion activity.On Monday, June 21,Smith joined the strike at theWoodward Avenue plant.He was the only picket that dayand the legend on the sign he carried read: 'Chicago Mat-tress Company has committed unfair labor practices againstLocal 365 or"Employees on strike."Shortly after the com-mencement of the picketing,Hoomaian approached Smith,calledhim a"two-faced bastard,"and told him he"wouldn't be coming back to work." Smith replied that he 586DECISIONSOF NATIONAL LABOR RELATIONS BOARDwouldapply tothe Compensation Board for assistance butHoomaian advised that he "would hold that up." Followingthe exchange,Smith resumed his picketing activity butHoomaian again interrupted this time casting racial slursat Smith and demanding that he show him respect.Effec-tively deterred Smith suspended the picketing and com-plained to Union Agent Charles Giacalone,who was in thearea.Giacalone agreed to investigate. About this point,Hoomaian reappeared and, according to Giacalone, firstreminded Smith that he had"treated [him]like a son" or"brother,"and then struck Smith with his left and righthands knocking him to the ground.After this,Hoomaiantold Smith,again according to Giacalone a witness for theGeneral Counsel, "Look,your place is in store and our [theUnion]place is out on the street.You belong in the store."As Smith recalled Hoomaian rushed up and struck himseveral blows just about knocking him out 24On the basis of the foregoing evidence,the General Coun-sel contends,in substance,that the Respondent,in violationof Section 8(aX3)and (1) of the Act, discharged Sith be-cause of his protected union and concerted activity andthereafter refused to reinstate him; and that it directed ver-bal abuse at and assaulted Smith while he was picketingRespondent's premises on behalf of the Union and in pro-test against the unfair laborpractices hereinabove found.The Respondent,on the other hand,contends that the Gen-eral Counsel failed to prove that Smith was restrained orcoerced for engaging in protected concerted activity urging,in defense,that he was never discharged.Having found that the allegations of discriminationagainst Henry Kelly and Harrison Sumpter were proved, itfollows that the employees'strike on June 19 in protest tothe discharge was an unfair labor practice strike.Undeni-ably, such a strike enjoys statutory protection and, as aconsequence,strikers may not be penalized for participatingtherein.It is perfectly clear that Smith's appearance on the picketline displeased Hoomaian enough to cause him to rush upto Smith where he rebuked him for engaging in an activityHoomaian obviously regarded as betrayal of confidence,advised that he would not be permitted to return to work,and threatened to see that Smith was denied assistance bythe Compensation Board.Iconstrue these statements ofHoomaian to constitute a discharge of Smith and, had thematter ended there,the Respondent would have committedstill another violation of Section 8(a)(3). However,shortlythereafter and following the physical assault,Hoomaiantold Smith that his place"is in the store" and that he "be-long ed]in the store."Thus,I find that these later remarksofHoomaian neutralized his earlier statements as they in-dicated that Hoomaian had receded from the position takenwhen he told Smith that he was discharged. F5In view of the foregoing,I find that the Respondent didnot discriminatorily discharge Smith. Accordingly, I shalldismiss the 8(aX3) allegation as to Smith.Respondent additionally violated Section 8(a)(1), howev-er, byHoomaian's statement to Smith on June 21 that hewould not permit him to return to work,26 and by his direc-24 The factsaboveare found from credited testimony of Snuth and Giacal-one, not challengedby Hoomaian.Hoomaian is proficient in the art offisticuffs but the extent of hisproficiencyis not altogether clearfrom therecord as at one point Hoomaian testified that he was a professional, atanother onlyan amateur.25 SeeKerriganIronWorks, Inc,108NLRB 933, 935,enfdsub nom.Shopmen'sLocal Union No.733 v.N LR.B.,219 F 2d 874 (C A 6), certdenied 350 U.S. 835,Crookston Times Printing Company,125 NLRB 304,31726Crookston Times Printing Company,supra,Kerrigan IronWorks, Inc.,supration of verbal abuse at, and physical assault on, Smith. I sofind and conclude.Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By the following conduct which interfered with, re-strained, and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act:(a) Coercively interrogating employees concerning theirown and other employees' union activities and sympathies.(b) Threatening to discharge employees because of theiractivities on behalf of the Union.(c) Threatening employees that if they joined or contin-ued to belong to the Union they would jeopardize their jobsand it might result in the shutdown of the Highland Parkplants.(d) Denying to employees loans or any other benefits inreprisal for their union activities.(e) Polling employees privately about their union sympa-thies and polling employees without giving them assurancesagainst reprisal.(f)Telling employees engaged in protected concerted ac-tivities that it would not permit them to return to work.(g) Verbally abusing employees engaged in protected con-certed activities by casting racial slurs at them and physical-ly assaulting them while so engaged.4. By discharging Henry Kelly and Harrison Sumpter onJune 17, 1971, because they engaged in union activity pro-tected by the Act, Respondent has discriminated in regardto the hire or tenure of employment of its employees, there-by discouraging membership in the Union, and is engagingin unfair labor practices within the meaning of section8(a)(3) and (1) of the Act.5.Respondent has not discriminated against Roger De-shazor or Michael Smith in violation of Section 8(a)(3) and(1) of the Act, nor has it violated Section 8(a)(1) of the Actin any respect not found herein.THE REMEDYIt having been found that the Respondent violated Sec-tion 8(a)(l) and (3) of the Act, it will be recommended thatit be ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. In view of the nature of the violations found herein,particularly the discriminatory discharges, a potential threatof future violations exists which warrants a broad cease-and-desist order.It has been found that the Respondent discriminatorilydischarged Henry Kelly and Harrison Sumpter. As the rec-ord indicates that since such discharges Respondent hassubstantially curtailed its operations because of the fires initsplants, it is possible that these employees might havebeen terminated even absent any unfair labor practices.Under these circumstances, it will be recommended that theRespondent be ordered to offer the above-named employ-ees immediate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges, dismissing, if necessary, any employ- CHICAGO MASTER MATTRESS CO.ees hired since their discharge. If there is not then sufficientwork available for the remaining employees and the twodiscriminatees, all available positions shall be distributedamong them in accordance with such nondiscriminatorypractice as Respondent has heretofore followed in effectingreductions in force for economic or business reasons. TheRespondent shall place those employees, if any, for whomno employment is available after such distribution on apreferential hiring list, priority on such list being de-termined in accordance with such preexisting nondiscrimi-natorypractice,and thereafter offer them reinstatement asemployment becomes available and before other personsare hired for such work. Respondent should also be directedto reimburse Kelly and Sumpter for any loss of pay theymay have suffered by reason of the Respondent's discrim-ination against them, by paying to each of them a sum ofmoney equal to the amount he would normally have earnedaswages from the date of discharge to the date ofRespondent's offer of reinstatement, less their net earningsduring that period. As it is possible that Kelly or Sumpteror both might have been terminated in a reduction in force,even absent any unfair labor practices, this possibility is tobe taken into consideration in determining the amount ofbackpay due these employees. Backpay shall be computedon the basis of the calendar quarters, in accordance with themethod prescribed in F. W.Woolworth Co.,90 NLRB 289,and interest at the rate of 6 percent per annum shall beadded to net backpay, in accordance withIsis Plumbing &Heating Co.,138 NLRB 716.Upon the foregoingfindingsof fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the follpowing:27ORDERRespondent, James Hoomaian d/b/a Chicago MasterMattress and Furniture Company, its officers,agents, suc-cessors,and assigns,shall:1.Cease and desist from:(a) Coercively interrogating employees concerning theirown and other employees'union activitiesand sympathies.(b) Threatening to discharge employees because of theiractivities on behalf of the Union.(c) Threatening employees that if they joined or contin-ued to belong to the Union they would jeopardize their jobsand it mightresult in theshutdown of the Highland Parkplants.(d) Denying to employees loans or any other benefits inreprisal fortheir unionactivities.(e) Polling employees privately about their union sympa-thies.(f)Polling employees without givingthem assurancesagainst reprisal.(g) Telling employeesengaged inprotected concerted ac-tivities that it would not permit them to return to work.(h)Verbally abusing employeesengaged inprotectedconcertedactivitiesby casting racial slurs at them, andphysicallyassaultingthem while so engaged.27 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the NationalLabor Relations Board,the findings,conclusions and recommendedOrder hereinshall, asprovidedin Sec. 102 48of the Rules and Regulations,be adoptedby the Boardand become itsfindings, conclusions, and Order, and all objectionsthereto shall be deemedwaived for all purposes587(i)Discharging or otherwise discriminating against em-ployees in regard to hire or tenure or any other conditionof employment for engaging in any concerted activity pro-tected by Section 7 of the Act.(j)Discouraging membership in Local 356,Central StatesJoint Board,Amalgamated Clothing Workers of America,AFL-CIO,hereinabove called the Union,or any other la-bor organization of its employees,by discharging or other-wise discriminating against employees in regard to hire,tenure,or any other condition of employment.(k) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to joinor assist a union,to bargain collectively through representa-tives of their own choosing,and to engage in other concert-ed activities for the purposes of collective bargaining orother mutual aid or protection,or to refrain from any andall such activities.2. Take the following affirmative action which is neces-saryto effectuate the policies of the Act:(a) In the manner prescribed in the section of this Deci-sion entitled"The Remedy,"offer to Henry Kelly and Har-rison Sumpter immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist,to substantiallyequivalent positions,without prejudice to their seniority orother rights and privileges.(b)Make whole said employees,in the manner set forthin the section of this Decision entitled"The Remedy," forany loss of pay they may have suffered by reason ofRes ondent's discrimination against them.(c)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of their rightto full reinstatement,upon application afterdischargefrom the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended.(d) Preserve and, upon request,make available to theBoard and its agents,for examination and copying, all pay-roll records, social security payment records,timecards, per-sonnel records and reports, and all other records necessaryin determining the amount due as backpay.(e) Post at its plants in Highland Park,Michigan,copiesof the attached notice marked"Appendix."28 Copies of saidnotice,on forms provided by the Regional Director forRegion 7,after being duly signed by a representative of theRespondent,shall be posted by the Respondent immediate-ly upon receipt thereof and be maintained by it for 60consecutive days thereafter,in conspicuous places,includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered,defaced,or cov-ered by any other material.(f)Notify the Regional Director,inwriting, within 20days from the receipt of the Decision,what steps the Re-spondent has taken to comply herewith 29IT IS FURTHER ORDERED that,exceptfor the unfair laborpractices specifically found in theTrialExaminer'sDeci-sion, the complaint be, and the same hereby is, dismissed.28In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."29 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 7, in writing,within 20 days from the dateof this Order,what steps the Respondent has taken to comply herewith."